 



Exhibit 10.12

TRUST AGREEMENT FOR

THE AMERICAN STANDARD COMPANIES INC.

SUPPLEMENTAL COMPENSATION PLAN FOR OUTSIDE DIRECTORS

     This Trust Agreement amended and restated as of October 2, 2003, by and
between American Standard Companies Inc., a Delaware corporation, and Robert M.
Kennedy, as Trustee, provides, on the terms and conditions set forth below, for
the establishment and administration of a trust to hold shares of Common Stock
issued as payouts under the American Standard Companies Inc. Supplemental
Compensation Plan for Outside Directors.

1. Definitions.

     For purposes of this Trust Agreement, the following definitions shall
apply:

     1.1. Act means the Securities Exchange Act of 1934, as amended.

     1.2 Beneficial Owner means any “person” as such term is used in Section
13(d) of the Act, who, directly or indirectly, has or shares the right to vote
or dispose of such securities or otherwise has “beneficial ownership”) of such
securities (within the meaning of Rule 13d-3 and Rule 13d-5 under the Act),
including pursuant to any agreement, arrangement or understanding (whether or
not in writing).

     1.3. Beneficiary means any one person or trust appointed by a Participant
in an unrevoked writing filed with the Company directing that, in the event of
such Participant’s death, all of such Participant’s rights under and interests
in the Plan, as recorded pursuant to this Trust, shall vest in such person or
trust, provided that a Participant’s Beneficiary shall be deemed to be the
estate or legal representative of such Participant if such written appointment
is revoked and not replaced by another such written appointment filed with the
Company, or if a Participant’s Beneficiary does not survive such Participant.

     1.4 Board means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



     1.5  Change of Control means the occurrence of any of the following events:



            (i) any “person”, as such term is used in Section 13(d) of the Act
(other than the Company, any Subsidiary or any employee benefit plan maintained
by the Company or any Subsidiary (or any trustee or other fiduciary thereof)) is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then-outstanding securities, provided, however, that an acquisition of
securities of the Company representing less than 25% of the combined voting
power shall not constitute a Change of Control if, prior to meeting the 20%
threshold, the members of the Board who are not Employees unanimously adopt a
resolution consenting to such acquisition by such Beneficial Owners;



            (ii) during any consecutive 24-month period, individuals who at the
beginning of such period constitute the Board, together with those individuals
who first become directors during such period (other than by reason of an
agreement with the Company or the Board in settlement of a proxy contest for the
election of directors) and whose election or nomination for election to the
Board was approved by a vote of at least two-thirds of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved (the “Continuing
Directors”), cease for any reason to constitute a majority of the Board;



            (iii) the consummation of any merger, consolidation,
recapitalization or reorganization involving the Company, other than any such
transaction immediately following which the persons who were the Beneficial
Owners of the outstanding voting securities of the Company immediately prior to
such transaction are the Beneficial Owners of at least 55% of the total voting
power represented by the voting securities of the entity surviving such
transaction or the ultimate parent of such entity in substantially the same
relative proportions as their ownership of the Company’s voting securities
immediately prior to such transaction; provided that, such continuity of
ownership (and preservation of relative voting power) shall be deemed to be
satisfied if the failure to meet such threshold (or to preserve such relative
voting power) is due solely to the acquisition of voting securities by an
employee benefit plan of the Company, such surviving entity, any Subsidiary or
any subsidiary of such surviving entity;

- 2 -



--------------------------------------------------------------------------------



 





            (iv) the sale of substantially all of the assets of the Company to
any person other than any Subsidiary or any entity in which the Beneficial
Owners of the outstanding voting securities of the Company immediately prior to
such sale are the Beneficial Owners of at least 55% of the total voting power
represented by the voting securities of such entity or the ultimate parent of
such entity in substantially the same relative proportions as their ownership of
the Company’s voting securities immediately prior to such transaction; or



            (v) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

     1.6. Change of Control Stock Value means the value of a share of Common
Stock determined as follows:



            (i) if the Change of Control results from an event described in
clause (iii) of the Change of Control definition, the highest per share price
paid for shares of Common Stock of the Company in the transaction resulting in
the Change of Control; or



            (ii) if the Change of Control results from an event described in
clauses (i), (ii) (iv) or (v) of the Change of Control definition and no event
described in clauses (iii) of the Change of Control definition has occurred in
connection with such Change of Control, the highest sale price of a share of
Common Stock of the Company on any trading day during the 60 consecutive trading
days immediately preceding and following the date of such Change of Control as
reported on the New York Stock Exchange Composite Tape, or other national
securities exchange on which the Common Stock is traded, and published in The
Wall Street Journal.

     1.7 Committee means the Management Development and Compensation Committee
of the Board (or such other committee of the Board that the Board shall
designate), which shall consist of two or more members, each of whom shall be a
non-employee director within the meaning of Rule 16b-3, as promulgated under the
Act and serving at the pleasure of the Board.

     1.8. Common Stock means the common stock, par value $0.01 per share, of the
Company.

     1.9. Company means American Standard Companies Inc., a Delaware
corporation.

- 3 -



--------------------------------------------------------------------------------



 



     1.10. Creditor means a general creditor of the Company or a Subsidiary, as
appropriate, and Judgment Creditor means a Creditor who has obtained a judgment
against the Company or a Subsidiary, as appropriate, from a court of competent
jurisdiction and who has made written demand to the Company or such Subsidiary
for payment on such judgment which has gone unsatisfied for at least 180 days.

     1.11. Fair Market Value on any date means the closing price of a Share on
such date as reported on the New York Stock Exchange consolidated reporting
system.

     1.12. Insolvent means the inability to pay debts as they mature or being
subject to proceedings as a debtor under the United States Bankruptcy Code, and
Insolvency means the state of being insolvent.

     1.13. Participant means a member of the Board who is not an employee of the
Company.

     1.14. Plan means American Standard Companies Inc. Supplemental Compensation
Plan for Outside Directors, as such is in effect from time to time.

     1.15. Plan Administrator means the Secretary of the Company.

     1.16. Plan Payout means a payment made pursuant to Sections 2 or 3 of the
Plan.

     1.17. Prime Rate means the rate of interest publicly announced from time to
time by the New York City office of Citibank N.A. as its prime or reference
rate, adjusted as of the first business day of each calendar quarter.

     1.18. Share means a share of Common Stock.

     1.19. Share Award Account means a separate account established under the
Trust with respect to which the Participant’s interests under the Plan are
credited.

     1.20. Subsidiary means a corporation in which the Company owns, directly or
indirectly, more than 50% of the voting power represented by stock entitled to
vote for the election of directors, or a partnership in which the Company owns,
directly or indirectly, at least 50% of the capital or profits interests in such
partnership.

     1.21. Termination Date of a Participant means the date on which such
Participant’s membership with the Board terminates for any reason, including
death.

- 4 -



--------------------------------------------------------------------------------



 



     1.22. Trust means the trust fund established under this Trust Agreement.

     1.23. Trustee means Robert M. Kennedy or such successor trustee as shall be
appointed by the Plan Administrator pursuant to Section 19 hereof.

2. Establishment and Duration of Trust; Trustees Powers.

     The Trust is hereby established under the Plan to fulfill certain
obligations thereunder of the Company to Participants. The Company shall remain
primarily responsible to fulfill payment obligations under the Plan. To the
extent payments are made from the Trust, the employer’s liability to make
payments shall be reduced correspondingly. The Trust shall continue in effect
until terminated by action of the Board; provided that the Trust shall in any
event terminate when all amounts owed to Participants have been paid or the
Trust has been exhausted. The Trust is intended to be a grantor trust within the
meaning of Sections 671 through 679 of the Internal Revenue Code of 1986, as
needed (the “Code”).

     The Trustee shall invest and reinvest the assets of the Trust without
distinction between principal and income; provided, however, that the Trustee
shall hold in the Trust all Shares that it receives, and the Trustee shall
distribute such Shares to the Participants (or to their Beneficiaries) entitled
to such distributions when and as directed by the Plan Administrator in
accordance with the terms of the Plan. The Plan Administrator shall direct the
investment of any cash contributions to the Trust in its discretion. Pending
investment of any such cash contributions, the Trustee may temporarily invest
and reinvest such contributions in any marketable short- and medium-term fixed
income securities, United States Treasury Bills, other short- and medium-term
government obligations, commercial paper, other money market instruments and
part interests in any one or more of the foregoing, or may maintain cash
balances consistent with the liquidity needs of the Trust as determined by the
Trustee. The Plan Administrator may direct the Trustee to maintain separate
investment funds, allocate contributions among such funds, and make transfers
among such funds.

     Subject to the provisions hereof, the Trustee shall be authorized and
empowered to exercise any and all of the following rights, powers and privileges
with respect to any cash, securities or other properties held by the Trustee in
trust hereunder:

     (i)  To sell, exchange, mortgage or lease any such property and to convey,
transfer

- 5 -



--------------------------------------------------------------------------------



 



or dispose of any such property on such terms and conditions as the Trustee
deems appropriate.

     (ii). To grant options for the sale, transfer, exchange or disposal of any
such property and to exercise any subscription rights or conversion privileges
with respect to any securities held in the Trust Fund.

     (iii)  To exercise all voting rights pertaining to any securities, provided
that Shares credited to Share Award Accounts of Participants shall be voted as
directed by such Participants ; to consent to or request any action on the part
of the issuer of any such securities; and to give general or special proxies or
powers of attorney with or without power of substitution.

     (iv)  To collect and receive any and all money and other property of
whatsoever kind or nature due or owing or belonging to the Trust Fund and to
give full discharge and acquaintance therefor; and to extend the time of payment
of any obligation at any time owing to the Trust Fund, as long as such extension
is for a reasonable period and continues reasonable interest.

     (v)  To cause any securities or other property to be registered in, or
transferred to, the individual name of the Trustee or in the name of one or more
of its nominees, or one or more nominees of any system for the centralized
handling of securities, or to retain such investments unregistered and in form
permitting transferability by delivery (provided that the books and records of
the Trust at all times show that all such investments are a part of the Trust
Fund).

     (vi)  To settle, compromise or submit to arbitration any claims, debts or
damages due or owing to or from the Trust; to commence or defend suits or legal
proceedings whenever, in its judgment, any interest of the Trust requires it;
and to represent the Trust in all suits or legal proceedings in any court of law
or equity or before any other body or tribunal, insofar as such suits or
proceedings relate to any property forming part of the Trust Fund or to the
administration of the Trust Fund.

     (vii)  Generally, to do all acts, whether or not expressly authorized,
which are necessary or appropriate to carry out the intent of this Trust
Agreement.

- 6 -



--------------------------------------------------------------------------------



 



3. Contribution of Shares to Trust.

     As of the date any Plan Payout authorized under the Plan which consists in
whole or in part of Shares is made, the Company shall contribute to the Trust,
for credit to the Share Award Account of each Participant who is granted such a
Plan Payout, that number of whole and fractional Shares credited to such
Participant under the Plan.

4. Share Award Accounts.

     Each Participant’s Share Award Account shall record the number of Shares
and fractions thereof credited to such Share Award Account as a Plan Payout and
the date as of which each such Plan Payout was made.

5. Voting Rights.

     Shares credited to each Participant’s Share Award Account shall be voted by
the Trustee as directed by such Participant.

6. Distributions from Trust.

     The Plan Administrator may at any time prior to a Change of Control direct
that the Shares and any other property (“Non-Share Interests”) credited to a
Participant’s Share Award Account be distributed from the Trust. If not earlier
distributed in accordance with the foregoing sentence, upon the termination of a
Participant’s membership on the Board, other than a termination for cause, prior
to a Change of Control, such Participant (or, in the event of his death, his
Beneficiary) shall be entitled to a distribution from the Trust of all Shares
and Non-Share Interests credited to his Share Award Account. In the event that a
Participant’s membership on the Board is terminated for cause, such Participant
shall forfeit all interest to his or her Share Award Account and any Shares in
such account shall revert back to the Company.

7. Change of Control.

     Upon a Change of Control, each Participant shall be entitled to receive a
lump sum cash payment equal to the sum of (i) the Change of Control Stock Value
of all Shares credited to his

- 7 -



--------------------------------------------------------------------------------



 



     Share Award Account and (ii) the value of any Non-Share Interests credited
to his Share Award Account (unless within one (1) business day following such a
Change of Control, such Participant has delivered written notice to the Trustee
pursuant to Section 10 hereof requesting a distribution from the Trust of all
Shares and/or Non-Share Interests credited to such Participant’s Share Award
Account in the event of a Change of Control, in lieu of a cash payment equal to
the Change of Control Stock Value of such Shares and/or the value of Non-Share
Interests, in which case such Participant shall be entitled to receive a
distribution of all Shares and/or Non-Share Interests credited to such
Participant’s Share Award Account) as soon as practicable. Upon a Change of
Control, the Trustee shall determine as promptly as practicable the Change of
Control Stock Value of the Shares in the Trust and shall promptly thereafter
deliver a written notice (the “Trustee Notice”) to the Company setting forth
such Change of Control Stock Value and the manner of its determination and
requesting that the Company purchase all Shares in the Trust (except for Shares
credited to Participants’ Share Award Accounts as to which Participants have
requested a distribution in the event of a Change of Control in lieu of a cash
payment equal to the Change of Control Value therefor). A copy of such Trustee
Notice shall be sent to each Participant. Following the receipt of the Trustee
Notice, the Company shall, within three (3) business days following the
Company’s receipt of such Trustee Notice, make a cash payment to the Trustee
equal to the Change of Control Stock Value of such Shares against delivery of
such Shares by the Trustee to the Company. In the event that the Company shall
not have made such cash payment to the Trustee within such (3) business day
period, interest on the amount owing to the Trustee will accrue at a rate per
annum equal to the Prime Rate plus 4% and shall be compounded monthly until
paid. Upon a Change of Control, the Trustee shall sell as promptly as
practicable the Non-Share Interests (other than cash) of the Trust (except for
such Non-Share Interests credited to Participants’ Share Award Accounts as to
which Participants have requested a distribution in-kind in the event of a
Change of Control in lieu of a cash payment equal to the value therefor). Upon
receipt by the Trustee of (i) the cash payment from the Company for the Shares
and (ii) the proceeds from the sale of the Non-Share Interests (other than
cash), the Trustee shall make to each Participant the lump-sum cash payment
contemplated by the first sentence of this Section 7 with interest, if any,
accrued pursuant to this Section 7, plus a cash payment equal to the cash, if
any, credited to such Participant’s Share Award Account. For purposes of this
Section 7, the Trustee’s determination of the Change of Control Stock Value of a
Participant in the Trust shall be binding and conclusive.

- 8 -



--------------------------------------------------------------------------------



 



8. Issuance of Share Certificates.

     If a Participant (or, in the event of his death, his Beneficiary) receives
a distribution of Shares pursuant to Section 6 or 7, the Trustee shall deliver
to such Participant or Beneficiary a certificate or certificates evidencing the
Shares credited to such Participant’s Share Award Account, as soon as
administratively practicable after the Participant’s Termination Date or a
Change of Control, as the case may be.

9. Changes in Capital Structure.

     In the event of the payment of any dividend payable in, or the making of
any distribution of, Shares to holders of record of Shares during the period any
Shares awarded under the Plan are credited to a Participant’s Share Award
Account; or in the event of any stock split, combination of Shares,
recapitalization or other similar change in the authorized capital stock of the
Company during such period; or in the event of the merger or consolidation of
the Company into or with any other corporation or the reorganization,
dissolution or liquidation of the Company during such period; there shall be
credited to such Participant’s Share Award Account such new, additional or other
shares of capital stock of any class, or other property (including cash), as
such Participant would be entitled to receive as a matter of law if such
Participant were a shareholder of the Company at the time of such event.

10. Administration.

     This Trust Agreement shall be administered by the Plan Administrator, who
shall have full power and authority (to the extent not inconsistent with the
terms and purposes of the Plan and this Trust Agreement) prior to a Change of
Control to interpret and carry out the terms of, and to establish, amend or
rescind rules and regulations relating to, this Trust Agreement; to appoint a
recordkeeper for this Trust Agreement and to rescind any such appointment; and
to take such other actions and to make such other determinations relating to
this Trust Agreement as may be necessary or advisable in connection with the
Plan. The Plan Administrator may by written direction delegate to any agent or
agents it shall appoint, including any officer or employee of the Company, the
authority to exercise any of its administrative duties and

- 9 -



--------------------------------------------------------------------------------



 



responsibilities hereunder.

     All forms required to be filed hereunder and all other communications with
respect hereto shall be addressed to the Secretary, American Standard Companies
Inc., One Centennial Avenue, Piscataway, New Jersey, 088556820, or to such other
address as the Plan Administrator, the Company or the Trustee, as the case may
be, may designate from time to time.

11. Trust Subject to Creditor Claims.

     Notwithstanding any other provision of this Trust Agreement or the Plan,
the Trustee shall hold the assets of the Trust for the benefit of Creditors to
the extent provided in Sections 12 and 13 hereof. No Participant or Beneficiary
shall have any rights greater than the rights of any other unsecured Creditor,
and no Participant or Beneficiary shall have any right against or security
interest in the Trust. The Chief Executive Officer or Chief Financial Officer of
the Company or each Subsidiary shall have the duty to inform the Trustee in
writing of the Insolvency of the Company or any such Subsidiary, as the case may
be.

12. Effects of Insolvency.

     Upon receipt prior to a Change of Control of any written allegation of the
Insolvency of the Company, the Trustee shall suspend the making of any
distribution from the Trust and shall immediately notify the Company in writing
of such allegation. Within 30 days of receipt of such an allegation, the Trustee
shall determine whether the Company is Insolvent. If the Trustee determines the
Company to be Insolvent, or if the Trustee otherwise has actual knowledge that
the Company is Insolvent, the Trustee shall cease making distributions hereunder
and shall hold the portion of the Trust held for the benefit of such entity for
the benefit of its Creditors until otherwise instructed by a court of competent
jurisdiction. If the Trustee determines that the Company is not Insolvent, the
Trustee shall resume making appropriate distributions from the Trust to
Participants and Beneficiaries in accordance with this Agreement.
Notwithstanding the foregoing, if the Board, the Chief Executive Officer or the
Chief Financial Officer of the Company delivers to the Trustee a sworn statement
that the Company is Insolvent, the Trustee shall make distributions from the
portion of the Trust held for the benefit of such entity only as

- 10 -



--------------------------------------------------------------------------------



 



directed by a court of competent jurisdiction, until such time as the Trustee
determines that the Company is not Insolvent.

13. Judgment Creditor Claims.

     In addition to the rights of Creditors set forth in Section 12 hereof, and
notwithstanding any other provision of this Trust Agreement, the assets of the
Trust shall at all times prior to a Change of Control be available to satisfy
claims of Judgment Creditors. Upon receipt by the Trustee of proof satisfactory
to the Trustee that a Creditor is a Judgment Creditor, the Trustee shall satisfy
the claim of such Judgment Creditor, to the extent possible, from the assets of
the Trust, and the Trustee shall be fully indemnified hereunder in satisfying
such claim.

14. Distributions Due to Certain Tax Consequences.

     Notwithstanding any provision of this Trust Agreement other than Sections
12 and 13 hereof, if a Participant (or Beneficiary) is determined to be subject
to United States federal income tax on any portion of his interest in the Trust
prior to the time of distribution of such interest that portion of such interest
shall be distributed by the Trustee to such Participant or Beneficiary. A
portion of a Participant’s (or Beneficiary’s) interest in the Trust shall be
determined to be subject to United States federal income tax upon the earliest
of (i) receipt by the Participant (or Beneficiary) of a notice of deficiency
from the United States Internal Revenue Service with respect to such interest
which is not contested by such Participant (or Beneficiary); (ii) execution of a
closing agreement between the Participant (or Beneficiary) and the Internal
Revenue Service which provides that such interest is includible in the
Participant’s (or Beneficiary’s) gross income; and (iii) a final determination
by the United States Tax Court or any other federal court which holds that such
interest is includible in the Participant’s (or Beneficiary’s) gross income.

15. Reports and Records.

     The Trustee shall:

     i) Keep accurate and detailed accounts of all investments, receipts,
disbursements and other transactions in the Trust as he shall deem necessary and
proper with respect to his

- 11 -



--------------------------------------------------------------------------------



 



administration of the Trust, and permit inspection of such accounts, records and
assets of the Trust by any duly authorized representative of the Company at any
time during usual business hours;

     (ii). make such periodic reports to the Company as it shall reasonably
request;

     (iii). prepare and timely file such tax returns and other reports, together
with supporting data and schedules, as may be required of the Trustee by law,
with any taxing authority or any other government authority, whether local,
state or federal.

16. Taxes.

     The Company agrees that its share of all income, deductions and credits of
the Trust belongs to it as owner for income tax purposes and shall, as
appropriate, be included on its tax returns. The Company shall from time to time
pay taxes (references in this Trust Agreement to the payment of taxes shall
include interest and applicable penalties) of any and all kinds whatsoever which
at any time are lawfully levied or assessed upon or become payable in respect of
the Trust, the income or any property forming a part thereof, or any security
transaction pertaining thereto. Any amounts distributed from the Trust shall be
reduced by the amount of any withholding taxes required by law, and the Trustee
shall have the responsibility to withhold and pay such amounts to the
appropriate governmental authorities. The Trustee shall inform the Company in
writing of all amounts withheld and of all distributions hereunder to a
Participant or Beneficiary. The Trustee shall be entitled to satisfy such
withholding tax obligations and payments to a Participant or Beneficiary by
retaining an appropriate number of Shares and selling such Shares.

17. For the Benefit of the Trustee.

     17.1. Expenses of the Trustee. The Company shall reimburse the Trustee for
any expenses incurred by the Trustee including, but not limited to, all proper
charges and disbursements of the Trustee, and reasonable fees for legal services
rendered to the Trustee (whether or not rendered in connection with a judicial
or administrative proceeding). The Trustee’s entitlement to reimbursement
hereunder shall not be affected by the resignation or removal of the Trustee or
by the termination of the Trust.

- 12 -



--------------------------------------------------------------------------------



 



     17.2. Indemnification of Trustee. The Company shall indemnify, defend and
hold the Trustee harmless from and against any claim, liability, cost or expense
(including reasonable attorneys’ fees) asserted against, imposed on or suffered
or incurred by the Trustee in the good-faith carrying out of his duties and
responsibilities hereunder and in his good-faith compliance with any written
instructions delivered to him by the Company with respect thereto.

18. Resignation and Removal of Trustee.

     The Trustee may be removed by the Plan Administrator at any time with the
approval of Participants whose Share Award Accounts comprise 75% or more of the
Shares held by the Trust. The Trustee may resign at any time upon notice in
writing to the Company.

19. Successor Trustee.

     Upon the removal, resignation or death of the Trustee, the Plan
Administrator may designate a successor Trustee to act hereunder, which shall
have the same powers and duties as those conferred upon the Trustee. Upon such
designation, and upon the written acceptance of the successor Trustee, the
former Trustee shall, if necessary, assign, transfer and pay over to such
successor Trustee the assets then constituting the Trust. A successor Trustee
shall have all the rights and powers under this Trust Agreement as an original
Trustee.

20. Amendment of Trust.

     All contributions made by the Company shall be irrevocable unless the
benefits payable hereunder have been otherwise paid to the Participants by the
Company; provided that, the Company may amend, in whole or in part, any or all
of the provisions of this Trust Agreement, provided that no such amendment may
affect the rights, protections, duties or responsibilities of the Trustee
without his consent and, provided further, that no such amendment may (a) permit
any part of the corpus or income of the Trust to be returned or diverted to the
Company or (b) diminish, reduce, alter, or impair any Participant’s Share Award
Account without such Participant’s consent.

- 13 -



--------------------------------------------------------------------------------



 



21. No Right of Alienation.

     Except as required in Sections 11 through 13 hereof, at no time prior to
the satisfaction of all liabilities with respect to Participants and their
Beneficiaries shall any part of the corpus and/or income of the Trust be used
for, or diverted to purposes other than for the exclusive purpose of providing
benefits to Participants and their Beneficiary. No Participant or Beneficiary
shall have any right or interest in the assets of the Trust which is greater
than the rights of any Creditor. The assets of the Trust shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge.

22. Headings.

     Section headings in this Trust Agreement are for reference only. In the
event of a conflict between a heading and the content of a Section, the content
of the Section shall control.

23. Construction.

     This Trust Agreement shall be construed and regulated by the laws of the
State of New York except where such laws are superseded by federal laws.

24. Successors.

     This Trust Agreement shall be binding upon, and the powers herein granted
to the Plan Administrator, the Committee, the Company and the Trustee,
respectively, shall be exercisable by, the respective successors and assigns of
the Plan Administrator, the Committee, the Company and the Trustee.

25. Separability.

     If any part of this Trust Agreement shall be found to be invalid or
unenforceable, such invalidity or unenforceability shall not affect the
remaining provisions hereof. Such invalid or

- 14 -



--------------------------------------------------------------------------------



 



unenforceable part shall be fully separable and this Trust Agreement shall be
construed and enforced as if such part had not been inserted herein.

26. Gender and Number.

     Whenever used herein, the masculine shall be interpreted to include the
feminine and neuter, the neuter to include the masculine and feminine, the
singular to include the plural and the plural to include the singular, in each
case unless the context requires otherwise.

27. Assignment.

     The benefits payable under this Trust Agreement may not be assigned,
alienated, pledged, attached or garnished.

     IN WITNESS WHEREOF, each of the parties hereto has executed or caused to be
executed this Trust Agreement as of the date and year first written above.

          AMERICAN STANDARD COMPANIES INC.           /s/ Lawrence B. Costello  
 

--------------------------------------------------------------------------------

          By: Lawrence B. Costello           Its: Senior Vice President - Human
Resources           THE TRUSTEE:           /s/ Robert M. Kennedy    

--------------------------------------------------------------------------------

          ROBERT M. KENNEDY

- 15 -